Citation Nr: 1614714	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for reflex sympathetic dystrophy, left upper extremity, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1967.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that an April 2009 rating decision denied service connection for prostate cancer.  The Veteran timely submitted a notice of disagreement in July 2009, and in February 2010, the Agency of Original Jurisdiction (AOJ) issued a statement of the case.  However, the Veteran did not file a substantive appeal as to this issue, therefore it is not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  

In March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's reflex sympathetic dystrophy of the left upper extremity is manifested by no more than severe incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating higher in excess of 40 percent for reflex sympathetic dystrophy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, Diagnostic Codes 8511, 8611, 8711, 8512, 8612, 8712 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, a VA letter issued in September 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for service-connected reflex sympathetic dystrophy of the left upper extremity, as it notified him of the factors pertinent to the establishment of an increased rating and an effective date.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, private medical records, and records from the Social Security Administration (SSA) and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

The Veteran was provided VA examinations in October 2010 and June 2013, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in March 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning symptoms of and treatment for his reflex sympathetic dystrophy of the left upper extremity.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his representative.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The undersigned VLJ asked the Veteran whether he had any additional information to present and the Veteran responded that he did not.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.      

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  For adjudicating an increased rating claim, the relevant focus is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, service connection for reflex sympathetic dystrophy of the left upper extremity was granted in December 1971, and an initial rating of 20 percent was assigned effective September 22, 1971.  In July 2004, the Veteran was granted an increased rating of 40 percent, effective December 8, 2003.  The Veteran's left upper extremity disability is currently rated as 40 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8511.  

A distinction is made between the Veteran's major (dominant) and minor handedness when rating diseases of the peripheral nerves.  38 C.F.R. § 4.69 (2015).  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm is designated as his minor arm for the purposes of this decision.

The criteria for evaluating the severity or impairment of the middle radicular group of nerves is set forth under 38 C.F.R. § 4.124a, DCs 8511, 8611, and 8711.  Under DC 8511, a 40 percent rating is warranted where there is severe incomplete paralysis in the minor extremity.  Complete paralysis of the middle radicular group is rated as 60 percent disabling for the minor extremity and contemplates the loss or severe limitation of adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist.  Diagnostic Codes 8611 and 8711 address the criteria for evaluating neuritis and neuralgia of the middle radicular group nerves, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC 8515, 8611, and 8711 (2015).  

Peripheral nerve disorders of the lower radicular group are rated pursuant to 38 C.F.R. § 4.124a, DCs 8512, 8612, and 8712.  Under DC 8512, a 40 percent rating is warranted where there is severe incomplete paralysis of the minor extremity.  Complete paralysis of the lower radicular group is rated as 60 percent disabling for the minor extremity and contemplates substantial loss of use of the hand, or paralysis of all intrinsic muscles of the hand, and some or all of the flexors of wrist and fingers.  Diagnostic Codes 8612 and 8712 address the criteria for evaluating neuritis and neuralgia of the lower radicular group nerves, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8512, 8612, and 8712 (2015).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Although words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, DC 8510-8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

Neuralgia of a peripheral nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).


Analysis

The Veteran contends that he is entitled to a higher rating for his left arm disability because it has worsened to the point where he no longer has use of his left arm and hand.  For example, he states that he is unable to drive a car or hold a cup of coffee with his left arm.  

Private medical records from August 2008 state that the Veteran had no muscle weakness or atrophy, normal gait, and no gross or abnormal joint range of motion in the arms.  In February 2009, the Veteran reported having a swollen left hand, with pain at its worst near his index metacarpal head at the base of his left thumb, as well as ulnarly in the dorsum of his hand.  The Veteran denied numbness or tingling but noted that the pain shot up his arm at least to his forearm, and sometimes up to his shoulder.  He noted "a little bit of weakness."  On examination, the Veteran had a 4+/5 on his left upper extremity grip and a 4/5 on his left upper extremity pinch.  The examining physician believed that thumb basal joint arthritis was causing the pain, but noted that the Veteran's reflex sympathetic dystrophy could be a contributing factor.  An orthopedic note from March 2009 refers to the Veteran as having left arm pain rated at 5 on a scale of 1 to 10.  The pain became worse with activity and interfered with physical activity.    

The Veteran was provided a VA examination in October 2010.  At that time, he reported having almost no use of his left upper extremity, as evidenced by dropping things and being unable to lift anything.  The Veteran stated that he had intermittent numbness in the shoulder and arm to the proximal forearm.  He also had constant pain that waxed and waned but was severe most nights.  In addition, he protected his arm to avoid increased pain.  The examiner noted that the Veteran held his left upper extremity in a flexed posture and appeared protective of it.  

On examination, the Veteran's motor strength appeared to be 5/5 but there was much guarding due to pain about the left shoulder and hand.  He had minimal atrophy of the left arm and was unable to manipulate a quarter with his left hand.  Sensation was intact to fine touch and vibration, but temperature sensation was decreased over the dorsum of the proximal third of the forearm.  The examiner found hyperpathia and allodynia present in the left upper extremity, particularly prominent over the distal forearm and about the shoulder.  The Veteran's reflexes were 1-2+ and equal.  There were no trophic changes to his skin.  The examiner concluded that the Veteran had mild incomplete sensory loss of the left upper extremity, which he diagnosed as complex regional pain syndrome type II with intractable pain in the left upper extremity.  The examiner stated that there did not appear to be any motor deficits other than related to pain.     

At the June 2013 VA examination, the Veteran again reported having almost no use of his left upper extremity, referring to dropping things and being unable to lift anything.  The Veteran was taking narcotics for pain management, but stated that he did not like the side effects.  The Veteran also stated that shoulder injections were no longer helping with his symptoms.  He had intermittent numbness in the shoulder and arm to the proximal forearm, as well as constant pain that waxed and waned.  Specifically, the Veteran referred to pain in the left arm and shoulder and at times, along the axillary portion of the left upper extremity.  The Veteran assessed his pain as severe most nights, which caused difficulty sleeping.  

On examination, the examiner found that the Veteran had moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left upper extremity.  His muscle strength was normal (5/5) on all measurements.  Minimal muscle atrophy was present.  The Veteran's deep tendon reflexes where hypoactive as to his biceps (bilateral), triceps (bilateral), brachioradialis (bilateral), and ankles (bilateral).  The Veteran had decreased sensation to light touch as to the inner/outer left forearm, but normal results on all other measurements.  Temperature sensation was diminished over the dorsal aspect of the proximal left forearm, and hyperpathia and allodynia in the left upper extremity were particularly prominent over the distal forearm and about the shoulder.  The Veteran had normal gait and no trophic changes due to the peripheral neuropathy.  

The examiner concluded that the Veteran has moderate incomplete paralysis of the left lower radicular group.  The examiner also concluded that the Veteran does not have functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He noted that the Veteran had much guarding due to pain about the left shoulder and hand, but no actual motor strength deficits were noted on examination other than those which were related to pain.  The Veteran was deemed limited in his ability to use his left upper extremity due to pain from complex regional pain syndrome.  However, the examiner found that the limitation was not to an extent that would render the Veteran unable to perform certain types of sedentary employment.  The examiner concluded that the Veteran had clinical findings of mild to moderate incomplete sensory loss of the left upper extremity (portions of medial cutaneous nerve of the lower radicular group; lower branch of brachial plexus of the left forearm and arm) and complex regional pain syndrome type II with intractable pain in the left upper extremity.  

At the videoconference hearing held in March 2016, the Veteran testified that his left arm is constantly in pain and that he has to take strong pain medicine every day to alleviate it.  He has difficulty sleeping due to the pain.  He also has to position his arm out of the way so that it does not hurt or give way.  The Veteran said that he has no strength in his left arm.  He cited to daily limitations of function such as being unable to hold a cup of coffee and having difficulty putting clothes on.  The Veteran takes hydrocodone to help with his pain, but he has been told that there are no treatments available for his arm.  

Based on the evidence of record, the Board finds that the Veteran's reflex sympathetic dystrophy of the left upper extremity most closely approximates severe incomplete paralysis of the middle radicular group throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran's symptoms include constant pain of varying levels of severity, lack of strength due to pain, intermittent numbness, moderate paresthesias and/or dysesthesias, some decreased sensation, minimal atrophy, and moderate numbness.  Although the June 2013 VA examination reflected decreased sensation to light touch as to the inner/outer left forearm and diminished sensation to temperature, all other sensory measurements (i.e., shoulder area and hand/fingers) were normal.  The evidence of record reflects normal motor strength and reflexes that were either normal, or at most hypoactive.  These findings suggest only a sensory impairment.  Moreover, the VA examiners concluded that the Veteran had only mild to moderate incomplete sensory loss.  For these reasons, the Board finds that the Veteran's reflex sympathetic dystrophy of the left upper extremity most closely approximates severe incomplete paralysis, and notes that this rating accounts for the Veteran's limitations due to pain. 

The Board acknowledges the finding of the July 2013 examiner that the Veteran has paralysis of the lower radicular group.  However, the Veteran is not entitled to separate ratings under DC 8512, 8612, or 8712.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  On review of the lay and medical evidence of record, the Board finds that the service-connected reflex sympathetic dystrophy of the left upper extremity should be provided a single rating under DCs 8511 and 8512 and not separate ratings under those Diagnostic Codes, because providing separate ratings would violate the rule against pyramiding under 38 C.F.R. § 4.14.  Specifically, the record shows that the Veteran's reflex sympathetic dystrophy produces symptoms such as intermittent numbness, reduced sensation, and pain in the Veteran's left upper extremity.  Paralysis of the different nerves ultimately reduces the Veteran's level of functioning in the same way, that is, severe incomplete paralysis of the left upper extremity.  Thus, the symptom cluster, anatomical location, and effects of the disabilities overlap and do not constitute separate and distinct manifestations of disability warranting separate ratings under DCs 8511 and 8512.

The Board also observes that a higher rating is not available to the Veteran under Diagnostic Codes 8611, 8711, 8612, and 8712, as the maximum rating for neuritis of the minor extremity is 40 percent, and the maximum rating for neuralgia of the minor extremity is 30 percent.  

Thus, in examining the entire record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's reflex sympathetic dystrophy of the left upper extremity.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).    

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's reflex sympathetic dystrophy of the left upper extremity is currently evaluated by rating criteria that contemplate pain and limited motion.  See 38 C.F.R. § 4.124a, DC 8511.  In this case, there is no evidence that the Veteran has experienced symptoms associated with this disability that are not contemplated by the currently assigned schedular ratings.  

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's left upper extremity disability.  See 38 C.F.R. §§ 4.124a, DC 8511.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has indicated that his reflex sympathetic dystrophy of the left upper extremity causes pain and sleeplessness and that he has almost no use of the left upper extremity.  In addition, the VA examiners in October 2010 and July 2013 opined that condition causes no more than moderate functional impairment.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  Thus, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a rating for reflex sympathetic dystrophy of left upper extremity in excess of 40 percent is denied.  



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


